     Case 2:18-cv-05364-GGG-KWR Document 54 Filed 08/05/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA

KENDELL TYLER AND JAMES JACKSON                       * CIVIL ACTION NO. 2018-5364
                                                      *
VERSUS                                                * JUDGE GREG G. GUIDRY
                                                      *
CURTIS RIOPELLE, EMPIRE EXPRESS, INC.*                  MAGISTRATE JUDGE KAREN
CHEROKEE INSURANCE COMPANY                            * WELLS ROBY
                                                      *
                                                      * JURY DEMAND
*******************************************************
                                    ORDER OF DISMISSAL

      Considering the oral motion of Defendants, Curtis Riopelle, Empire Express, Inc.,

and Cherokee Insurance Company, to dismiss the claims of Plaintiffs, Kendell Tyler and

James Jackson, with prejudice pursuant to Fed. R. Civ. P. Rule 16(f) and Fed. R. Civ. P.

Rule 37(b)(2)(A)(v), submitted in open court on August 1, 2019;

      IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the claims of

Plaintiffs, Kendell Tyler and James Jackson, in the above-entitled and numbered cause

against all Defendants be, and the same are, hereby DISMISSED WITH PREJUDICE,

each Party to bear their own costs.


       New Orleans, Louisiana, this      5th    day of       August       , 2019




                            GREG GERARD GUIDRY
                        UNITED STATES DISTRICT JUDGE
                        EASTERN DISTRICT OF LOUISIANA
